Exhibit 10(c)
 
 
 
 
AMENDMENT TO TRANSACTION AGREEMENT
 
AMENDMENT (this “Amendment”) dated as of March 19, 2013 to the Transaction
Agreement dated as of February 12, 2013 (the “Transaction Agreement”) by and
among General Electric Company, a New York corporation (“GE”), Comcast
Corporation, a Pennsylvania corporation (“Comcast”), NBCUniversal, LLC, a
Delaware limited liability company (“NBCUniversal”), NBCUniversal Media, LLC, a
Delaware limited liability company (“NBCUniversal Media”), National Broadcasting
Company Holding, Inc., a Delaware corporation (“NBCH”), and Navy Holdings, Inc.,
a Delaware corporation (“HoldCo”) by and among the parties hereto.
 
WHEREAS, the parties desire to amend the Transaction Agreement as provided
herein;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1 . Definitions.  Capitalized terms used but not otherwise defined
herein shall have the meanings set forth in the Transaction Agreement.
 
SECTION 2 .  Amendments. The Transaction Agreement is hereby amended as follows:
 
(a) The definition of “Closing Date” in Annex 1 of the Transaction Agreement is
amended by inserting “, or such other date as GE and Comcast may agree”
immediately prior to the period at the end of such definition.
 
(b) The definition of “Transaction Documents” in Annex 1 of the Transaction
Agreement is hereby amended by inserting “the Tax Sharing Agreement to be
entered into between HoldCo and Comcast immediately after the Closing, in the
form previously disclosed to GE” immediately after “the Comcast Indemnity” where
it appears therein.
 
(c) Section 1.01(h) of the Transaction Agreement is hereby amended by deleting
the second sentence of such section in its entirety.
 
(d) Section 1.01(o) of the Transaction Agreement is hereby amended by replacing
the words “Brian Worrell” with the words “Dennis Hersch”.
 
(e) Section 5.12(a) of the Transaction Agreement is hereby amended and restated
to read in its entirety as follows:
 
“(a) The preferred rate of the NBCUniversal Preferred Units and the interest
rate of the HoldCo Notes shall each be determined prior to the Closing in the
manner set forth in Schedule 5.12.  The dividend rate on the HoldCo Preferred
Shares shall be determined on the Closing Date in the manner set forth in
Schedule 5.12.”
 
(f) Schedule 5.12 to the Transaction Agreement is hereby amended and restated as
set forth in Annex 1 to this Amendment.
 
(g) Exhibit C to the Transaction Agreement is hereby amended as set forth in
Annex 2 to this Amendment.
 
(h) Exhibit D to the Transaction Agreement is hereby amended as set forth in
Annex 3 to this Amendment.
 
(i) Exhibit F to the Transaction Agreement is hereby amended as set forth in
Annex 4 to this Amendment.
 
(j) Exhibit G to the Transaction Agreement is hereby amended as set forth in
Annex 5 to this Amendment.
 
(k) Exhibit H to the Transaction Agreement is hereby amended as set forth in
Annex 6 to this Amendment.
 
(l) Exhibit K to the Transaction Agreement is hereby amended as set forth in
Annex 7 of this Amendment.
 
  SECTION 3 .  Miscellaneous.  Sections 10.04, 10.06, 10.07, 10.08, 10.09,
10.10, 10.11, 10.12, 10.13 and 10.14 of the Transaction Agreement are expressly
incorporated herein by reference (and read to apply to this Amendment, mutatis
mutandis).  Except as modified or amended by the terms and conditions of this
Amendment, the Transaction Agreement remains in full force and effect in
accordance with its terms.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
(1)
 
 


 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed on
the date first written above by their respective duly authorized officers.
 
 

         GENERAL ELECTRIC COMPANY                                  
 By:    ____________________________
    Name:
    Title:
                            

 
 
 


 
 


 
 
      
 
 


 
(2)
 
 


 

         NATIONAL BROADCASTING COMPANY HOLDING, INC.                            
     
 By:    ____________________________
    Name:
    Title:
                            

 
 
 
 
 
 


 
(3)
 
 
 
 


 

         NBCUNIVERSAL, LLC                                  
 By:    ____________________________
    Name:
    Title:
                            

 
 
 


 
 


 
(4)
 
 


 

         NBCUNIVERSAL MEDIA, LLC                                  
 By:    ____________________________
    Name:
    Title:
                            

 
 
 
 
 


 
(5)
 
 


 

         COMCAST CORPORATION                                  
 By:    ____________________________
    Name:
    Title:
                            

 
 
 
 
 


 
(6)
 
 


 
 
 
 

        NAVY HOLDINGS, INC.                                  
 By:    ____________________________
    Name:
    Title:
                            

 
 
 


 


 



 
(7)
 
 

